DETAILED ACTION
Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and corrected for 112 indefiniteness.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites both that the ink supply module includes a slot for accommodating a drying/fixing apparatus and the ink supply module is independent from…the drying/fixing apparatus. It does not seem that both of these recitations can be true. Clarification is required. 
Because claims 4, 9 and 11 depend from claim3, they are also rejected on this basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regelsberger et al. (2015/0328907).

Regarding claim 3, Regelsberger teaches a system including a (fig. 8, item 355) printing module and an ink supply module (fig. 8, item 365), the ink supply module 
wherein the printing module includes:
a first imaging device (fig. 6, head chip 225a on linehead 240a) connected to a first ink supply device (see figs. 1-6, note that an ink supply device is necessarily connected to head chip 225a on linehead 240a); and
	a second imaging device (fig. 6, head chip 225a on linehead 240b) including a first ink supply line (see fig. 6, note that head chip 225a on linehead 240b necessarily has a first supply line connected to its nozzles 224) and provided without an ink supply device (see figs. 1-6, note that head chip 225a on linehead 240b is a discrete component that is not necessarily “provided with” any components other than its own components. That is, “provided with” can mean any number of things, and here, because the head chips are themselves detachable from the larger line heads 240, the head chips are being interpreted to not be “provided with” any other components)
wherein the in supply module includes:
a second media transport mechanism (fig. 8, items 131 in module 365); 
a slot (fig. 8, slot where dryer 140 is located) for accommodating 
a second ink supply device (fig. 8, note that linehead 220c has an ink supply device that supplies ink to its head chips 225); and 
a first ink outlet port operatively connected to the second ink supply device via a second ink supply line (see figs. 6-8, note that there is necessarily an outlet port from the second supply device and a second supply line connecting the outlet port to the head chip 225), and
wherein the ink supply module is independent from the printing module and the drying/fixation apparatus (see fig. 8, Note that the ink supply module 365 is independent from printing module 355, see 112 rejection).
 	Regarding claim 4, Regelsberger teaches the system of claim 3, further the drying/fixation apparatus in the slot of the ink supply module (see fig 8).

Response to Arguments
Applicant’s arguments with respect to claim(s) 3 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853